DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed. The following is an examiner’s statement of reasons for allowance: 
A system for calibrating alignment of video images from an image generator projected on a display surface, comprising:
a video feature detector for locating and generating a list of video features of interest in a frame of video output from the image generator;
an image detection device for capturing an image of the frame of video projected on the display surface;
an image feature detector for locating and generating a list of projected image features of interest in the projected frame; and
a calibration controller for receiving and matching the same features from the list of video features and list of projected image features of interest , and in response generating geometry correction signals to facilitate alignment of the projected video images.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd